
	
		I
		112th CONGRESS
		1st Session
		H. R. 3700
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2011
			Mr. McCaul introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To award a Congressional Gold Medal to Louis Zamperini,
		  U.S. Olympian and World War II prisoner of war, for his service to the country,
		  sacrifice during the war, and his inspiration to others through his courage as
		  a survivor.
	
	
		1.Short titleThis Act may be cited as the
			 Louis Zamperini Congressional Gold
			 Medal Act.
		2.FindingsThe Congress finds the following:
			(1)Louis Zamperini
			 was born in Olean, New York, on January 26, 1917, and was raised in Torrance,
			 California.
			(2)Louis Zamperini
			 attended the University of Southern California where, in 1934, he set a world
			 interscholastic record for the mile, clocking in at 00:04:21.2 at the
			 preliminary meet to the State championships.
			(3)Louis Zamperini
			 ran the 5,000 meter distance event in the 1936 Olympic Games in Berlin,
			 Germany, the fastest time for an American in the 5,000 distance race that
			 year.
			(4)Selflessly, Louis
			 Zamperini left a promising career as an Olympic athlete and enlisted in the
			 United States Army Air Corps in September 1941.
			(5)While on a rescue
			 mission in 1943, Zamperini along with Russel Allen Phil Philips
			 and Francis McNamara of the 42nd Bombardment Squadron, 11th Bombardment Group
			 survived a deadly crash of their B–24 bomber, named Green Hornet.
			(6)Zamperini survived
			 47 days at sea, drifting approximately 2,000 miles across the Pacific Ocean
			 only to wash ashore on the Marshall Islands, where he and Phillips were taken
			 prisoner of war by the Japanese military.
			(7)For over two
			 years, Zamperini endured the horrific conditions of his captivity in several
			 Japanese P.O.W. camps, where he was singled out by guards for extreme forms of
			 torture because of his celebrity status as an Olympic athlete.
			(8)Though the War
			 Department notified his family that Zamperini was killed in action, Zamperini
			 survived his captivity and returned home upon the liberation of Japan.
			(9)For his
			 distinguished service during World War II, Captain Zamperini was awarded the
			 Purple Heart, the Distinguished Flying Cross, and a Prisoner of War
			 Medal.
			(10)Louis Zamperini
			 overcame severe post traumatic stress disorder from his time as a prisoner of
			 war to dedicate his life to inspiring others and being an example for other
			 soldiers to follow.
			3.Congressional
			 Gold Medal
			(a)Presentation
			 authorizedThe Speaker of the House of Representatives and the
			 President pro tempore of the Senate shall make appropriate arrangements for the
			 presentation, on behalf of the Congress, of a gold medal of appropriate design
			 to Louis Zamperini, in recognition of his service to the country, sacrifice
			 during the war, and his inspiration to others through his courage as a
			 survivor.
			(b)Design and
			 strikingFor the purpose of the presentation referred to in
			 subsection (a), the Secretary of the Treasury shall strike a gold medal with
			 suitable emblems, devices, and inscriptions to be determined by the
			 Secretary.
			4.Duplicate
			 medalsUnder such regulations
			 as the Secretary of the Treasury may prescribe, the Secretary may strike
			 duplicate medals in bronze of the gold medal struck pursuant to section 3 and
			 sell such duplicate medals at a price sufficient to cover the costs of the
			 duplicate medals (including labor, materials, dies, use of machinery, and
			 overhead expenses) and the cost of the gold medal.
		5.National
			 medals
			(a)National
			 medalsThe medals struck pursuant to this Act are national medals
			 for purposes of chapter 51 of title 31, United States Code.
			(b)Numismatic
			 itemsFor purposes of section 5134 of title 31, United States
			 Code, all medals struck under this Act shall be considered to be numismatic
			 items.
			6.Funding
			(a)Authorization of
			 chargesThere is authorized to be charged against the United
			 States Mint Public Enterprise Fund an amount not to exceed $30,000 to pay for
			 the cost of the medals authorized by this Act.
			(b)Proceeds of
			 saleAmounts received from the sale of duplicate bronze medals
			 under section 4 shall be deposited in the United States Mint Public Enterprise
			 Fund.
			
